ACCEPTED
                                                                                          01-15-00628-Cr
                                                                              FIRST COURT OF APPEALS
                                                                                      HOUSTON, TEXAS
                                                                                   12/10/2015 4:23:34 PM
                                                                                   CHRISTOPHER PRINE
                                                                                                  CLERK

                               No. 01-15-00628-CR

                               In the                  FILED IN
                         Court of Appeals       1st COURT  OF APPEALS
                                                    HOUSTON, TEXAS
                              For the           12/10/2015 4:23:34 PM
                      First District of Texas   CHRISTOPHER A. PRINE
                            At Houston                   Clerk
                    
                           No. 1330029
                    In the 183rd District Court
                     Of Harris County, Texas
                    
                   DARRELL D. BROUSSARD
                             Appellant
                                 V.
                    THE STATE OF TEXAS
                              Appellee
                    
  STATE’S SECOND MOTION FOR EXTENSION OF TIME TO FILE BRIEF
                      
TO THE HONORABLE COURT OF APPEALS:

      THE STATE OF TEXAS, pursuant to TEX. R. APP. P. 2 & 10.5, moves for an

extension of time in which to file its appellate brief and in its motion, would show

the Court the following:

   1. The State charged the appellant with capital murder by causing the death of

      Ahmad Adnan Issaoui while in the course of committing or attempting to

      commit a robbery, and the jury found the appellant guilty (CR – 295; 6 RR

      34-35). The trial court sentenced him in accordance with the jury’s verdict

      to life without the possibility of parole in the Texas Department of Criminal

      Justice, Institutional Division (CR – 298-99; 6 RR 36-37). The appellant
gave timely notice of appeal, and the trial court certified that he had the

right to appeal (CR – 301-2; 6 RR 38). The State’s brief is due on December

10, 2015. This is the State’s second request for an extension. The following

facts are relied upon to show good cause for an extension of time to allow

the State to file its brief:

a. The record in this case is over sixty-two megabytes in length split over
   eight volumes. The appellant brings four points of error. The undersigned
   attorney has read the record and is currently working to address the
   appellant’s claims.

b. The undersigned attorney was involved in completing the following
   written appellate projects since the appellant filed his brief:

    (1)       Alfredo Lara v. The State of Texas
              01-15-00472-CR
              Brief Filed September 24, 2015
    (2)       Tyran Riley v. The State of Texas
              14-15-00081-CR
              Brief Filed October 6, 2015
    (3)       Christian A. Norris v. The State of Texas
              01-15-00484-CR, 01-15-00485-CR
              Brief Filed October 13, 2015
    (4)       Juan Jose Quintero v. The State of Texas
              14-15-00252-CR
              Brief Filed October 27, 2015
    (5)       Edgar Gutierrez v. The State of Texas
              01-15-00490-CR
              Brief Filed November 12, 2015
    (6)       Rodney Sewell v. The State of Texas
              14-15-00216-219-CR
              Brief Filed November 23, 2015
    (7)       Miguel Gomez v. The State of Texas
              01-15-00179-CR
              Brief Due December 14, 2015
             (8)     Corey Douglas-Myers v. The State of Texas
                     01-15-00610-CR
                     Brief Due December 21, 2015
             (9)     Oscar Rivera v. The State of Texas
                     01-15-00239-240-CR
                     Brief Due December 22, 2015
             (10)    Sandra Berry v. The State of Texas
                     14-15-00398-00400-CR
                     Brief Due December 31, 2015

      c. The undersigned attorney also had oral argument in the
             Fourteenth Court of Appeals on Thursday, October 29 regarding
             Odel Allen v. The State of Texas, 14-14-00708-CR.

      d. The undersigned attorney also had oral argument in the
             Fourteenth Court of Appeals on Tuesday, November 10 regarding
             Larry Torres v. The State of Texas, 14-15-00155-158-CR.

      Consequently, the undersigned attorney has been unable to complete
      the State’s reply brief in this case in the time permitted despite due
      diligence, and the requested extension of time is necessary to permit
      the undersigned attorney to adequately investigate, complete, and file
      the State’s appellate brief for this cause. The State’s motion is not for
      purposes of delay, but so that justice may be done.

WHEREFORE, the State prays that this Court will grant a two week extension of

time for the undersigned attorney to complete and file the State’s appellate brief in

this case.

                                                         Respectfully submitted,

                                                         /s/ Katie Davis
                                                         KATIE DAVIS
                                                         Assistant District Attorney
                                                         Harris County, Texas
                                                         1201 Franklin, Suite 600
                                                         Houston, Texas 77002-1923
(713) 755-5826
Davis_Katie@dao.hctx.net
TBC No. 24070242
                          CERTIFICATE OF SERVICE

    This is to certify that a copy of the foregoing instrument will be served by
efile.txcourts.gov to:

Thomas J. Lewis
1602 Washington Ave.
Houston, TX 77007
Tjlaw2@comcast.net




                                                 /s/ Katie Davis
                                                 KATIE DAVIS
                                                 Assistant District Attorney
                                                 Harris County, Texas
                                                 1201 Franklin, Suite 600
                                                 Houston, Texas 77002-1923
                                                 (713) 755-5826
                                                 Davis_Katie@dao.hctx.net
                                                 TBC No. 24070242

Date: December 10, 2015